Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauf et al (US 5,721,286) in view of Patterson et al (US 5,202,541).  Lauf discloses method for curing polymers using variable-frequency microwave heating comprising the steps of a) providing a variable-frequency microwave source characterized by a center frequency and a usable bandwidth about said center frequency, and further comprising an open launch structure having selected lateral dimensions (col. 11, lines 27-42); b) bringing said open launch structure into close proximity to a material to be heated (Figure 15, col. 12, lines 20-27).  However, Lauf does not disclose applying microwave power over a selected frequency range such that the microwave energy is substantially absorbed by said material in a depth no greater than one wavelength at the microwave frequency range being applied.  Patterson discloses applying microwave power over a selected frequency range such that the microwave energy is substantially absorbed by said material in a depth no greater than one wavelength at the microwave frequency range being applied (col. 3, lines 57-68 and col. 4, lines 1-9).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Lauf applying microwave power over a selected frequency range such that the microwave energy is substantially absorbed by said material in a depth no greater than one wavelength at the microwave frequency range being applied as taught by Patterson in order to suit user specific application.  Regarding claim 2, Lauf discloses the material to be heated (36”) comprises a solid catalyst and a reactive gas phase contained within a microwave-transparent chamber (34, figures 12-15) disposed proximate to said open launch structure (32+68). Regarding claims 3-4, Lauf discloses said material to be heated comprises at least one polymer component to be cured (col. 12, lines 10-27).  Regarding claims 5-6, Lauf discloses d) placing a compliant (80), microwave-attenuating material around the periphery of said open launch structure to sealably engage the surface of said material (36”) to be heated and reduce microwave leakage thereby (Figure 12, col. 12, lines 5-9). Regarding claim 8, Lauf discloses said material to be heated comprises a thermosetting resin; and, step (c) is repeated at a plurality of areas of said material, after which said material is placed into an oven for further heating (col. 12, lines 10-27). Regarding claims 9-10, Lauf discloses said open launch structure comprises a rectangular horn and said open launch structure comprises an open waveguide (68, Figures 7-10).  With regarding claim 12, Lauf disclose the microwave source has an operable bandwidth in the range from 2.0 to 8.0 GHz but does not disclose said open waveguide comprises a standard WR137 ridged waveguide.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have a standard WR137 ridged waveguide in order to suit the heating material.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauf et al (US 5,721,286) in view of Patterson et al (US 5,202,541) and further in view of Jurczyk et al (US 2018/0342379).  Lauf/Patterson discloses substantially all features of the claimed invention except said microwave source is mounted on a robotic arm. Jurczyk discloses a microwave source is mounted on a robotic arm (par. 0047).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Lauf/Patterson said microwave source is mounted on a robotic arm as taught by Jurczyk  in order to provide said launch structure may be brought into contact with said material to be heated.  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauf et al (US 5,721,286) in view of Patterson et al (US 5,202,541) and further in view of Winslow (US 3,532,926).  Lauf/Patterson discloses substantially all features of the claimed invention except a standard ridged waveguide selected from the group consisting of: WR137, WR187, WR284, WR340, and WR430 waveguides.  Winslow discloses a standard ridged waveguide selected from the group consisting of: WR137, WR187, WR284, WR340, and WR430 waveguides (col. 4, lines 33-37).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Lauf/Patterson a standard ridged waveguide selected from the group consisting of: WR137, WR187, WR284, WR340, and WR430 waveguides as taught by Winslow in order to deliver microwaves to the workpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 24, 2022